Citation Nr: 1012611	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-47 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center 
in Charleston, South Carolina


THE ISSUE

Entitlement to an annual clothing allowance for 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1951 to 
February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2009 decision of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Charleston, South Carolina, which denied the Veteran's claim 
as untimely.


FINDING OF FACT

The Veteran's signed certification that he has a disability-
loss of knee caps-requiring metal braces and a wheelchair 
that causes damage to his clothing was received at the 
Columbia, South Carolina Regional Office (RO), on May 7, 
2009.


CONCLUSION OF LAW

The criteria for entitlement to a clothing allowance for 
2009 are met.  38 U.S.C.A. §§ 1162, 5101, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.155(a), 3.810 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Given the Board's favorable disposition of the Veteran's 
claim, the Board finds that all notification and development 
actions needed to fairly adjudicate the appeal have been 
accomplished.

II. Analysis

The law provides for payment of an annual clothing allowance 
for each veteran who, because of a service-connected 
disability, wears or uses a prosthetic or orthopedic 
appliance (including a wheelchair) which the VA determines 
tends to wear out or tear the clothing of the veteran, or 
uses medication which a physician has prescribed for a skin 
condition which is due to a service-connected disability and 
the VA determines causes irreparable damage to the veteran's 
outer garments.  38 U.S.C.A. § 1162.

Under 38 C.F.R. § 3.810, a veteran who has a service-
connected disability is entitled, upon application 
therefore, to an annual clothing allowance as specified in 
38 U.S.C.A. § 1162.  The annual clothing allowance is 
payable in a lump sum, and the following eligibility 
criteria must also be satisfied:

(1) a VA examination or examination report from a private 
physician as specified in 38 C.F.R. § 3.326(c) discloses 
that the veteran wears or uses certain prosthetic or 
orthopedic appliances which tend to wear or tear clothing 
(including a wheelchair) because of such disability; or

(2) the Chief Medical Director or designee certifies that 
because of the use of a physician-prescribed medication for 
a skin condition which is due to the service-connected 
disability, irreparable damage is done to the veteran's 
outer garments.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).

Effective August 1, 1972, the initial lump-sum clothing 
allowance is due and payable for veterans meeting the 
eligibility requirements of paragraph (a) of this section as 
of that date (that is, as of August 1).  Subsequent annual 
payments for those meeting the eligibility requirements of 
paragraph (a) of this section will become due on the 
anniversary date thereafter, both as to initial claims and 
recurring payments under previously-established entitlement.  
38 C.F.R. § 3.810(b).

Importantly for the case here, 38 C.F.R. § 3.810 further 
states that except as provided in paragraph (c)(2) of this 
section, the application for clothing allowance must be 
filed within 1 year of the anniversary date (1 August) for 
which entitlement is initially established, otherwise, the 
application will be acceptable only to effect payment of the 
clothing allowance becoming due on any succeeding 
anniversary date for which entitlement is established, 
provided the application is filed within one year of such 
date.  The one-year period for filing application will 
include the anniversary date (August 1) and terminate on 
July 31 of the following year.  38 C.F.R. § 3.810(c)(1).

If the initial determination of service connection for the 
qualifying disability is made subsequent to an anniversary 
date for which entitlement is established, then the 
application for clothing allowance may be filed within 1 
year from the date of notification to the veteran of such 
determination.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(c)(2).

A specific claim in the form prescribed by the VA Secretary 
must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by the 
Secretary.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his duly-authorized representative, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  The informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered as filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a).

The Veteran is service-connected for several disabilities, 
including the loss of use of both lower extremities, status 
post bilateral knee replacements, for which he was 
prescribed, by VA, knee braces and a wheelchair, among other 
adaptive equipment.

The clothing allowance had been approved for previous years; 
however, in 2009, the Veteran was denied the allowance 
because his VA Form 10-8678, Application for Annual Clothing 
Allowance (Under 38 U. S. C. § 1162), was not received by 
the Charleston VAMC until October 9, 2009.

However, the record contains a letter from the RO, dated 
April 30, 2009, to the Veteran, noting that he was paid an 
annual clothing allowance the previous year which is payable 
to veterans who use a prosthetic or orthopedic appliance, 
including a wheelchair, because of a service-connected 
disability and use of such device tends to wear or tear 
clothing.  If the Veteran continues to use such an appliance 
because of his service-connected disability, he was 
instructed to complete the certification at the bottom of 
the letter and return it to the Prosthetic and Sensory Aids 
Service, at his local VAMC, so that a determination of 
continued eligibility could be made.  This letter 
specifically noted, that he no longer was to submit his 
application for a clothing allowance to the RO, instead it 
was to be sent to his local VAMC.  

In response, the Veteran signed and completed the 
certification part of the April 2009 RO letter and returned 
it to the RO, not the VAMC, where it was received on May 7, 
2009.  The RO did not forward the Veteran's response to the 
VAMC.  

On September 4, 2009, the VAMC received a phone call inquiry 
as to the status of the Veteran's application and was told 
by the Prosthetic and Sensory Aids Service, that the 
deadline of July 31, 2009, had passed and the VAMC had not 
received his claim for a clothing allowance.  In a letter 
dated September 10, 2009 to the VAMC, the Veteran's spouse 
requested a waiver of the application date, noting that they 
had always applied for a clothing allowance on time after 
being sent an application, that they had not received an 
application this year, that the Veteran believed the 
allowance would be recurring, and that loss of the allowance 
would cause undue hardship on their family.

In an administrative decision issued later in September 
2009, the VAMC denied the Veteran's claim because the VAMC 
had not received an application for a clothing allowance for 
2009 from the Veteran yet and the deadline for filing such 
had passed.  The VAMC added that any application received 
after the August 1, 2009 deadline would be applied to the 
next clothing allowance year.  On October 9, 2009, the VAMC 
received a completed VA Form 10-8678 from the Veteran.

As noted above, the Veteran's certification for a clothing 
allowance for 2009, received in May 2009, was mistakenly 
sent to the RO instead of the VAMC.  The Board construes 
this certification as an informal claim for a clothing 
allowance for 2009.  As the Veteran's completed VA Form 10-
8678 was received on October 9, 2009, within 1 year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim, or 
May 7, 2009, clearly prior to the July 31, 2009 deadline for 
a 2009 clothing allowance.  38 C.F.R. § 3.155(a).  In short, 
the Board finds that the Veteran's claim was timely filed 
and entitlement to a clothing allowance for 2009 is 
warranted.


ORDER

Entitlement to an annual clothing allowance for 2009 is 
granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


